Citation Nr: 1219546	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  07-24 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1815 for a child born with defects.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's mother



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from February 1963 to August 1992, including service in the Republic of Vietnam during the Vietnam War.  The appellant is the Veteran's surviving daughter.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which adjudicates claims under 38 U.S.C.A. § 1815.

The appellant's mother has assisted in prosecuting this claim, including testifying before the undersigned Veterans Law Judge at a March 2012 Travel Board hearing that was held at the Nashville, Tennessee RO.  A copy of the hearing transcript is associated with the claims folder.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The appellant's mother did not serve on active duty with service in, or visitation to, the Republic of Vietnam. 

CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C.A. § 1815 for status as a child born with birth defects other than spina bifida have not been met.  38 U.S.C.A. §§ 1815, 5107 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that the appellant was born in 1967 to the Veteran.  The available evidence reflects that she was born with a foot deformity which required corrective casting and bracing.  At approximately 2 years of age, the appellant underwent surgery for malpositioned ovaries.  Thereafter, the appellant demonstrated delayed mental and physical development, hyperactivity, and seizure activity with an abnormal electroencephalography (EEG) in 1972.  She was also diagnosed with strabismus.

The appellant and her mother contend that the appellant manifests birth defects attributable to the Veteran-father's exposure to herbicides during active military service.  The appellant's mother reports that the Veteran-father died due to cancer and a heart defect which has been attributed to herbicide exposure.  She recalls that the appellant's doctors referred to her as a "Vietnam baby" and otherwise felt that her birth defects were attributable to her father's herbicide exposure.  The appellant has no family history for her type of developmental abnormalities.

VA shall pay a monthly allowance, based upon the level of disability, to or on behalf of a child of a Vietnam veteran who has spina bifida and other birth defects, to include (but not limited to) achondroplasia, cleft lip and cleft palate, congenital heart disease, congenital talipes equinovarus (clubfoot), esophageal and intestinal atresia, Hallerman-Streiff syndrome, hip dysplasia, Hirschprung's disease (congenital megacolon), hydrocephalus due to aqueductal stenosis, hypospadias, imperforate anus, neural tube defects, Poland syndrome, pyloric stenosis, syndactyly (fused digits), tracheoesophageal fistula, undescended testicles, and Williams syndrome, that are associated with the veteran's exposure to toxic herbicides.  38 U.S.C.A. §§ 1805(a), 1812, 1815; 38 C.F.R. §§ 3.814(a), 3.815.

Of the above disorders, spina bifida is the only birth defect which warrants an award of monetary benefits based on the herbicide exposure of a Vietnam veteran who is the father of the child at issue.  38 U.S.C.A. §§ 1803-05.  To qualify for a monthly allowance on the basis of other birth defects, the claimant must show that the Vietnam veteran who was exposed to herbicides is the mother of the child.  38 U.S.C.A. §§ 1812, 1815; 38 C.F.R. § 3.815. 

The appellant does not contend, and the evidence does not show, that the appellant's mother served in Vietnam, or otherwise visited Vietnam during any period of military service.  Rather, the appellant seeks VA monetary benefits through her father's Vietnam service.  Unfortunately, to be eligible for a "covered birth defect" other than spina bifida pursuant to 38 U.S.C.A. § 1815 and 38 C.F.R. § 3.815, the appellant's mother must have set foot in Vietnam during a period of service. 

The Board is highly sympathetic to the appellant's situation, and passes no judgment regarding the merits as to whether the appellant's developmental defects are due to the Veteran-father's herbicide exposure.  Unfortunately, the Board finds no legal authority authorizing the Board to award the benefits being sought.  The Board is without authority to grant benefits to a claimant that has no basis under statutory law.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further notes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

Therefore, as a matter of law, the Board must find that the appellant is precluded from obtaining benefits under 38 U.S.C.A. § 1815.  The Board also notes that there is no reasonable argument that the appellant has manifested a form or manifestation of spina bifida which would raise the issue of entitlement to benefits under 38 U.S.C.A. § 1805.

Given that it is undisputed that the appellant's mother did not have military service which involved duty in or visitation to Vietnam, the Board finds that the appellant is not eligible for benefits under 38 U.S.C.A. § 1815, inasmuch as the law specifically precludes entitlement to that benefit absent evidence of the requisite service by her mother.  The claim consequently must be denied due to her lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

It does not appear to the Board that the VCAA is applicable to the type of claim at hand, which involves a claim not found in Chapter 51.  See Barger v. Principi, 16 Vet. App. 132 (2002) (holding that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA)). 

In any event, assuming all favorable facts to the appellant as true, the Board must deny the claim as a matter of law.  As such, no further notice or assistance would be required to the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the hearing in March 2012, this VLJ generally advised the appellant's mother that it could be potentially beneficial for the appellant to submit a medical opinion supporting her theory of entitlement.  After a review of the claims folder and applicable law, the Board finds that no amount of explanation or suggested forms of evidence would be capable of substantiating this claim.  As such, the Board finds that it has fully complied with the Bryant requirements.


ORDER

The claim of entitlement to benefits under 38 U.S.C.A. § 1815 for a child born with defects is denied.




____________________________________________
DEBORAH A. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


